Citation Nr: 0933605	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  99-23 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for alcoholism 
secondary to PTSD.

3.  
Entitlement to vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1980 to May 
1987.

These matters come before the Board of Veterans' Appeals 
(Board) from decisions issued in July 1999 and December 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In a statement dated in December 1999, 
the Veteran withdrew his August 1999 request for an RO 
hearing.  38 C.F.R. § 20.704(e) (2008).

In March 2001, the Board remanded the issue of entitlement to 
vocational rehabilitation benefits for additional 
development.  In September 2003, the Board denied service 
connection for alcoholism on a direct basis and remanded the 
PTSD and vocational rehabilitation issues for further 
development.  In September 2005, the Board remanded all three 
issues currently on appeal for further development.  The case 
now is before the Board for further appellate consideration.

The Veteran submitted duplicate psychological treatment 
records from his prison facility and cumulative personal 
statements to the Board after the RO's last March 2009 
Supplemental Statement of the Case (SSOC).  Although a waiver 
of initial RO consideration was not included, the Board finds 
that the information was duplicative or cumulative of the 
information already contained in the file, and, as such, a 
remand for a waiver is not necessary in this case.  See 
generally 38 C.F.R. 
§§ 19.31(b), 19.37, 20.1304 (2008).  


FINDINGS OF FACT

1.  Although there is some evidence of treatment for 
psychiatric symptoms during service, there is strong medical 
evidence against a link between the Veteran's current 
psychiatric disorders and his active military service.   

2.  There is sufficient evidence verifying the Veteran's in-
service exposure to a noncombat-related traumatic stressor 
(i.e., the October 1983 bombing of the Marine Corps barracks 
in Beirut, Lebanon, and its immediate aftermath).   

3.  The evidence of record reflecting no diagnosis of PTSD 
based on his verified in-service stressor outweighs the 
evidence in support of a diagnosis of PTSD.  

4.  There is competent medical evidence against a link 
between his current alcohol dependence and PTSD; in any 
event, the Veteran is not service-connected for PTSD.  

5.  With regard to the vocational rehabilitation claim, the 
Veteran is not service connected for any disability.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may a psychosis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 4.9, 4.127 (2008).

2.  PTSD was not incurred or aggravated during the Veteran's 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

3.  Service connection for alcoholism claimed to be secondary 
to PTSD on the basis of proximate cause or aggravation is not 
established.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1(n), 3.102, 3.159, 3.301, 
3.303, 3.310 (2008).

4.  The criteria for entitlement to vocational rehabilitation 
training under Chapter 31, Title 38, United States Code are 
not met.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

With regard to his vocational rehabilitation claim, the 
provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  38 C.F.R. 
§ 3.159(b)(3)(i), (d)(1)-(3) (2008); Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 
2004).  Here, his vocational rehabilitation claim cannot be 
awarded as a matter of law because it has been determined he 
has no service-connected disabilities.  In fact, a September 
2001 VCAA notice letter informed the Veteran of this fact.  
Therefore, the Board finds that no further action is 
necessary under the statutory and regulatory duties to notify 
and assist for the vocational rehabilitation issue.  

With regard to the remaining service connection issues, 
review of the claims folder reveals compliance with the VCAA.  
The duty to notify was accomplished by way of VCAA letters 
from the RO to the Veteran dated in May 2003, May 2004, July 
2004, November 2005, and January 2008.  The May 2004 and July 
2004 letters also included a questionnaire pertinent to his 
PTSD claim.  These letter effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his service 
connection claims; (2) informing him about the information 
and evidence the VA would seek to provide; and (3) informing 
him about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

In addition, the January 2008 letter from the RO further 
advised him that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case, such 
that there is no error in the content of VCAA notice.  

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 120 (2004).  In the present 
case, the Board sees the RO did not provide the Veteran with 
all VCAA notice prior to the December 2002 adverse 
determination on appeal.  But in Pelegrini II, the U.S. Court 
of Appeals for Veterans Claims (Court) also clarified that in 
these situations VA does not have to vitiate that decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Id.  Rather, VA need only ensure 
the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his 
claims, such that he is still provided proper due process.  
In other words, he must be given an opportunity to 
participate effectively in the processing of his claims.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a Statement of the 
Case (SOC) or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, VA cured the timing notice defect by issuing all 
additional VCAA notice letters prior to readjudicating the 
case by way of the March 2009 SSOC.  Therefore, because VA 
cured the timing error and because the claimant did not 
challenge the sufficiency of the notice, the Board has not 
erred in finding that VA complied with its duty to notify.  
In essence, the timing defect in the notice has been 
rectified, such that there is no prejudicial error in the 
timing of VCAA notice.  Prickett, 20 Vet. App. at 376.  As 
such, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of VCAA 
notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and his psychological treatment records from 
prison as identified and authorized by the Veteran.  The RO 
also corroborated the Veteran's in-service stressor with the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly U.S. Armed Services Center for Unit Records 
Research (USASCRUR).  The Veteran has also submitted numerous 
written personal statements, PTSD stressor statements, and 
psychological treatment records from his prison facility.  
The Veteran was also afforded several VA examinations with 
medical opinions addressing the etiology of his psychiatric 
disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  Moreover, this case was remanded by the Board 
in September 2003 and September 2005 to further assist with 
the development of the Veteran's claims.  The Board is 
satisfied as to compliance with its remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In summary, 
the Board is satisfied that all relevant evidence identified 
by the Veteran has been secured, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

A disorder also may also be service connected if the evidence 
of record reveals the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38  C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the U. S. Court of 
Appeals for Veterans Claims (Court) held a Veteran must show  
"(1) that a condition was 'noted' during service, (2) with 
evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Service connection may be demonstrated by showing direct 
service incurrence or aggravation, as discussed above, or by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to 
presumptive service connection, some diseases on the other 
hand are chronic, per se, such as psychoses, and therefore 
will be presumed to have been incurred in service, although 
not otherwise established as such, if manifested to a degree 
of ten percent or more within one year after service.  Even 
this presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as too broad 
"too broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  492 
F.3d at 1376-77.  Instead, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id. at 1377 (footnote omitted).  For 
example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr, 21 Vet. App. at 310.  Although the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, it cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006).   

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




Analysis - Acquired Psychiatric Disorder 

The Veteran contends that he has an acquired psychiatric 
disorder (anxiety and panic disorders), as well as alcoholism 
and PTSD that stem directly from his military service.  He 
attributes the onset of his psychiatric problems to his 
direct involvement in the rescue, evacuation, and assistance 
of the victims of the October 1983 Marine Corps bombing in 
Beirut, Lebanon.  See November 1999 claim; August 2002, 
October 2002, and August 2004 stressor statements.  

The first requirement for any service connection claim is the 
existence of a current disability.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. 
App. at 225.  In this regard, prison psychiatric treatment 
records dated from 2003 to 2006, as well as VA examinations 
dated in September 2006 and November 2008 record diagnoses of 
anxiety disorder, panic disorder, dysthymic disorder, a 
personality disorder, and alcohol dependence in sustained 
full remission.  Thus, there is sufficient evidence of 
current psychiatric disorders.  Consequently, the 
determinative issue is whether any of these disorders are 
somehow attributable to the Veteran's military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

However, upon review of the evidence of record, service 
connection for an acquired psychiatric disorder is not 
warranted.  STRs and SPRs reflect that the Veteran began 
participation in an inpatient Level III alcohol 
rehabilitation program at the Corpus Christi Naval Hospital, 
in August 1986.  He reported that he began drinking on a 
regular basis at age 20 and on a heavy basis at age 23.  His 
motive for drinking was loneliness and boredom.  The Veteran 
reported some blackouts, the first occurring at 20 and the 
last sometime in 1985.  He indicated that blackouts occurred 
about five percent of the time that he drank.  The Veteran 
admitted to losing time from work, an unhappy life, an 
affected reputation, financial problems, feelings of remorse, 
decreased efficiency, jeopardizing his job, and building up 
his self-confidence by his drinking.  He also reported 
hangovers, drinking alone, drinking in the morning, 
increasing tolerance to alcohol, and loss of control of his 
drinking.  There was a family history of heavy drinking by 
both his father and mother.  Initially, the Veteran was 
unsure of his need for alcoholism treatment, but he was 
receptive and attentive.  He received one-on-one counseling 
sessions and appeared to have accepted responsibility for his 
alcoholism and related problems.  The record reflected that 
the Veteran appeared to be motivated toward sobriety and 
reconstruction of his lifestyle and apparently had accepted 
the Alcoholics Anonymous (AA) program as his program for 
recovery.  Following a program staff review, it was 
determined that the Veteran was fit for return to full duty 
with the following after-care program.  It was imperative 
that for successful rehabilitation to occur, the after-care 
program must be implemented, monitored, and enforced by the 
Veteran's command.  The Veteran was to take Antabuse, 250 
milligrams daily for a period of 1 year; he was to continue 
participation in AA meetings (a minimum of 3 meetings per 
week for 180 days) with the Veteran's command to enforce his 
participation; and, after release from the program, the 
Veteran was to report to the Drug and Alcohol Program Advisor 
to establish and maintain the after-care program as indicated 
for such period of time as might be required.  The prognosis 
was fair, if the above recommendations were carried out to 
the letter.  In September 1986, he was discharged with a 
final diagnosis of habitual and continuous alcoholism.

STRs further reveal that from December 1986 to January 1987, 
the Veteran was admitted to the U. S. Air Force Lackland, 
Texas Medical Center for a psychiatric evaluation.  
Immediately preceding his admission, the Veteran exhibited 
suicidal ideation and complained of increased symptoms of 
depression to the point where a diagnosis of major depression 
was considered.  He was started on Nortriptyline, 50 
milligrams at night and the symptoms resolved almost 
immediately.  This indicated that the Veteran probably did 
not have a major depression, but that the Nortriptyline might 
have been helping to produce better sleep and making him feel 
better, so it was continued.  Psychological consultation and 
testing was consistent with situational depressive symptoms 
and narcissistic and antisocial personality limits.  He was 
diagnosed with adjustment disorder with suicidal threats, 
histrionic personality traits, and alcoholism.  At the time 
of discharge, it was determined that he was not suicidal and 
it was felt that he would have no further benefit from 
hospitalization.  After four Article 86 violations in 
February 1987, the Veteran was notified that he was under 
consideration for discharge under Other Than Honorable 
Conditions/Misconduct and alcohol rehabilitation failure.  
The Veteran was again psychiatrically evaluated in February 
1987 during service.  It was concluded that the Veteran did 
not have a psychiatric illness and was "psychiatrically 
cleared for all administrative actions including separation 
from service."

In March 1987, the Veteran's commanding officer recommended 
separation from service with an Other Than Honorable 
discharge for continued abuse of alcohol following alcohol 
rehabilitation for alcohol dependency and continuing 
violations of Article 86.  In May 1987 the Veteran was 
discharged under Other Than Honorable Conditions/Misconduct.  
However, ultimately, in a June 2002 administrative decision, 
the RO upgraded the Veteran's character of service to 
Honorable for the entire duration of his service from October 
1980 to May 1987.  In summary, aside from a personality 
disorder and alcoholism, there is no clear cut diagnosis for 
a chronic psychological disorder during service.  

Post-service, the evidence as a whole does not show 
continuity of symptomatology of any acquired psychiatric 
disorder since service.  38 C.F.R. § 3.303(b).  In making 
this determination, the Board acknowledges the Veteran 
assertions regarding psychiatric symptoms during and since 
his military service.  He is indeed competent to report such 
symptoms from the time of his military service.  Layno, 6 
Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  But once 
evidence is determined to be competent, the Board must 
determine whether the evidence also is credible.  The former, 
the Court has held, is a legal concept, which is useful in 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  

Here, the Veteran's lay contentions in this case are 
outweighed by the other post-service evidence of record 
which, as a whole, indicates he did not complain about or 
receive treatment for any psychiatric issues until January 
1994, when he received treatment at his prison facility for 
an anxiety disorder.  See November 2003 prison mental health 
evaluation.  This is around six years after discharge from 
service.  The Federal Circuit Court has held that such a 
lengthy lapse of time between the alleged events in service 
and the initial manifestation of the subsequently reported 
symptoms and/or treatment is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  In essence, the Board 
affords the Veteran lay statements less probative weight in 
light of the lack of corroborating medical evidence upon 
discharge from service and for years thereafter.  Simply put, 
his lay contentions regarding his symptomatology are 
outweighed by the available medical evidence.  See generally 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding 
that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.) 

Most importantly, with regard to continuity of 
symptomatology, there is clear medical evidence against a 
finding of a nexus between the Veteran's current psychiatric 
disorders and his period of active service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Specifically, after a thorough review and discussion 
of the claims folder, a November 2008 VA psychological 
examiner opined that it is "less likely" as not that the 
Veteran's current anxiety disorder is related to his military 
service, in particular his Beirut experiences.  The examiner 
reasoned that although there was in-service treatment for an 
adjustment disorder with hospitalization for a suicide 
attempt, his STRs still noted that the Veteran's in-service 
psychiatric symptoms had resolved after mental health 
treatment during service.  His in-service triggering factors 
noted in his STRs included child support problems, driving 
while intoxicated charges, and military privileges being 
suspended.  The examiner added that the Veteran's current 
anxiety symptoms are more characteristic of generalized 
anxiety disorder and panic disorder, which "do not" appear 
related to his experiences in the military.  The Board finds 
this opinion is entitled to great probative weight, as it is 
thorough, supported by an explanation, and based on a review 
and pertinent discussion of the claims folder to include his 
STRs and SPRs.  There is no contrary, competent medical 
opinion of record.

The Board emphasizes that although the Veteran is competent 
to report any symptoms of an acquired psychiatric disorder he 
previously or currently has, he is not competent to render an 
opinion as to the medical etiology of his current disorders, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377.
 
It follows that there is insufficient basis to award service 
connection for an acquired psychiatric disorder based on 
chronicity in service or continuous symptoms thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  Likewise, 
since there is no objective indication of a psychosis within 
one year after service, the Veteran is not entitled to 
application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

With regard to the Veteran's in-service and post-service 
diagnoses of a personality disorder, congenital or 
developmental defects such as personality disorders are not 
"diseases" or "injuries" within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Defects are 
defined as "structural or inherent abnormalities or 
conditions which are more or less stationary in nature." 
VAOPGCPREC 82-90.
However, disability resulting from a mental disorder that is 
superimposed upon a personality disorder during service may 
be service-connected.  38 C.F.R. § 4.127.  See VAOPGCPREC 82-
90.  In any event, here, there is no evidence or allegation 
of any superimposed disease or injury aggravating the 
Veteran's personality disorder defect.  No medical 
professional of record has made such a finding.  
Consequently, service connection is not warranted for the 
Veteran's personality disorder.   

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disorder, so there is no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Governing Laws and Regulation for PTSD 

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  

If VA determines the Veteran did not engage in combat with 
the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  However, corroboration of every detail of a 
claimed stressor, including the Veteran's personal 
participation, is not required; rather, a Veteran only needs 
to offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  See 
Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting 
Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, 
the Veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  In this regard, a medical provider cannot provide 
supporting evidence that a claimed in-service event actually 
occurred based on a post-service medical examination.  
Moreau, 9 Vet. App. at 395-96.  The Veteran's own statements 
to the medical provider will not be sufficient.  Id.

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, again, such after-the-
fact medical nexus evidence cannot also be the sole evidence 
of the occurrence of the claimed stressor.  Moreau, 9 Vet. 
App. at 396.

Analysis - PTSD 

As alluded to above, the Veteran contends that he suffers 
from PTSD as the result of his direct involvement in the 
rescue, evacuation, and assistance of the victims of the 
October 1983 Marine Corps bombing in Beirut, Lebanon.  He 
also cites subsequent continuing conflict in the Lebanon 
theatre during a time of civil war, including sniper and 
terrorist bombing attacks, with the Veteran undertaking 
collateral duty training to support, through medical team 
training and anti-terrorism protection, his fellow service 
members and allied forces.  The Veteran claims that he has 
symptoms consistent with a diagnosis of PTSD, such as: 
anxiety, hyperactive startle reflex, nervous tic, heart 
pounding/trouble breathing, problems with memory/cognition, 
avoidance of situations that recall the original trauma, 
social isolation, occupational instability, etc.  See 
November 1999 claim; August 2002, October 2002, and August 
2004 stressor statements.  

With regard to his alleged in-service stressor, the Veteran's 
DD Form 214s reveal that his military occupational specialty 
(MOS) is listed as aircraft communications and equipment 
technician.  SPRs verify that the Veteran was assigned to the 
USS Iwo Jima from June 1983 to March 1985.  Most importantly, 
in a January 2005 response, USASCRUR verified that from May 
1983 to December 1983, the USS Iwo Jima served off the coast 
of Lebanon and provided command control and logistic support 
for the U.S. contingent of the Multi-National Peacekeeping 
Force. While there, the USS Iwo Jima also furnished medical 
support to the Marines wounded in the tragic bombing of the 
Marine barracks in Beirut in October 1983, the Veteran's 
claimed stressor.  Therefore, SPRs and USASCRUR demonstrate 
the Veteran was on board the USS Iwo Jima off the coast of 
Beirut at the time of the Marine barracks bombing.  As such, 
there is sufficient corroborative evidence to verify elements 
of his alleged in-service stressor.  38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  The 
Board emphasizes that a stressor need not be corroborated in 
every detail.  Pentecost, 16 Vet. App. at 128.  

However, the threshold consideration for any service 
connection claim is the existence of a current disability.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  In particular, the 
remaining question here is whether there is current medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV), as well as competent evidence of a 
nexus between current PTSD symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

In this regard, the evidence of record is mixed.  The 
November 2008 VA psychological examiner opined that it is 
"less likely" as not the Veteran has PTSD related to his 
verified in-service stressor.  In contrast, earlier November 
2003, June 2004, August 2004, and October 2006 mental health 
records and evaluations from his prison facility assessed 
that the Veteran did in fact have PTSD attributable to his 
in-service stressor.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

In the present case, the Board finds the most probative 
medical evidence is against a finding that the Veteran has 
PTSD related to his confirmed in-service noncombat-related 
stressor.   

As to the positive evidence, earlier November 2003, June 
2004, August 2004, and October 2006 mental health records and 
evaluations from his prison assessed that the Veteran did in 
fact have PTSD attributable to his in-service stressor.  But 
it is not clear this PTSD diagnosis rendered was based on 
psychiatric testing in accordance with DSM-IV, as required 
under 38 C.F.R. § 3.304(f).  Further, the prison's medical 
personnel did not have access to his STRs or SPRs that 
provided further descriptive information regarding his in-
service treatment for alcoholism, personality disorder, and 
adjustment disorder.  Overall, these records provide only 
some evidence in support of the claim.   

As to the negative opinion, the November 2008 VA 
psychological examiner opined that it is "less likely" as 
not the Veteran has PTSD related to his verified in-service 
stressor.  This opinion was rendered after an extensive 
interview and testing, as well as a thorough review of the 
entire claims folder, including the Veteran's STRs and SPRs.  
The examiner acknowledged the Veteran's exposure to his 
alleged in-service stressor, but still did not believe the 
Veteran has PTSD due to his stressor.  The Veteran did not 
meet all the criteria for PTSD.  His in-service symptoms of 
anxiety and depression were related to problems with child 
support.  Although the Veteran had two inpatient mental 
health hospitalizations during service, the Veteran did not 
mention any problems related to his Beirut stressor during 
service.  His service records also record treatment for 
alcoholism, but due to loneliness and boredom.  There was no 
mention in his STRs of his alcoholism in the context of 
nightmares or anxiety concerning his Beirut stressor.  The VA 
examiner also acknowledged the diagnosis of PTSD per the 
Veteran's prison treatment records, but felt that these 
records did not reflect the Veteran actually meeting the full 
criteria for PTSD.  Overall, this opinion was thorough and 
supported by an explanation with reasons and bases.  
Therefore, this VA opinion is entitled to significant 
probative value, and provides strong evidence against the 
claim.  An earlier September 2006 VA examiner also doubted 
the Veteran had a diagnosis of PTSD, but failed to perform 
adequate psychological testing.  That opinion only provides 
limited evidence against the claim.  
                        
The Board ultimately concludes that the November 2008 
negative VA examination and opinion outweighs the positive 
evidence, in assessing the Veteran does not have PTSD related 
to his confirmed in-service noncombat-related stressor (the 
Beirut bombing and aftermath).  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  Notably, by 
having access to the entire claims folder, the January 
November 2008 VA examiner was able to review the entire 
evidence of record, including the Veteran's treatment in his 
STRs and SPRs.  These records documented in-service diagnoses 
of personality disorder, alcoholism, and adjustment disorder.  
They provided no mention of his in-service stressor.  The 
November 2008 VA examiner persuasively reasoned that the 
Veteran's anxiety disorder accounts for his current 
psychological symptoms.  In short, his current psychiatric 
symptoms have convincingly been attributed to another medical 
diagnosis.  

One of the factors for assessing the probative value of a 
medical opinion is the physician's access to the claims file.  
Prejean v. West, 13 Vet. 444, 448-9 (2000).  An opinion that 
is based on review of the entire record may be more probative 
than an opinion that is based on reported history.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But a lack of review of 
a VA claims file does not render a medical opinion 
incompetent.  See generally Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  In the present case, the prison 
medical personnel's lack of review of the Veteran's STRs and 
SPRs was significant, because various in-service diagnoses 
were rendered explaining many aspects of the Veteran's 
psychological symptomatology.  As such, the opinion of the 
November 2008 examiner slightly outweighs the positive 
opinions of record.  

With regard to the Veteran's lay assertions, the Veteran is 
indeed competent to report his psychiatric symptoms and in-
service stressor incident, in addition to reporting the 
diagnosis of PTSD that was rendered by medical professionals.  
However, he himself is not competent to render a medical 
opinion that he has PTSD as the result in-service stressor, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 
F.3d at 1377.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for PTSD.  It follows 
that there is not such a balance of the positive evidence 
with the negative evidence to otherwise permit a favorable 
determination on this issue.  38 U.S.C.A. § 5107(b).  This 
claim is denied.   

Governing Law and Regulations with Analysis for Alcoholism

The Veteran is also currently diagnosed with alcohol 
dependence in sustained full remission.  See November 2008 VA 
psychological examination.  His STRs and SPRs also confirm 
that he was treated and hospitalized for alcohol dependence 
during service.  Regardless, in a September 2003 Board 
decision, the Board previously denied service connection for 
alcoholism on a direct basis.  In this regard, with respect 
to claims, as here, filed after October 31, 1990, an injury 
or disease incurred during active service will not be deemed 
to have been incurred in the line of duty if the injury or 
disease was a result of the person's willful  misconduct, 
including abuse of alcohol or drugs.  See 38  U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).  VA's General Counsel has 
confirmed that direct service connection for a  disability 
that is a result of a claimant's abuse of alcohol or drugs is 
precluded for purposes of all VA benefits for claims filed 
after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); 
VAOPGCPREC 2-98 (Feb. 10, 1998).
Therefore, the issue of direct service connection for 
alcoholism is no longer before the Board.  

But the Veteran also claims his alcoholism is secondary to 
PTSD.  The Board previously remanded this issue for further 
development in September 2005, which was successfully 
completed.  As such, the issue of service connection for 
alcoholism as secondary to PTSD is now ready for appellate 
consideration by the Board.  

A disability can be service connected on a secondary basis 
if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  Moreover, 
secondary service connection may be established, as well, by 
any increase in severity (i.e., aggravation) of a nonservice-
connected condition that is proximately due to or the result 
of a service-connected condition.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).  Where a service-connected disability 
aggravates a nonservice-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate a disorder with a service-
connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Generally, for claims filed after October 31, 1990, service-
connected disability compensation is precluded for disability 
that is the result of the Veteran's willful misconduct or the 
abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.  See 
also 38 C.F.R. §§ 3.1(n), 3.301.  However, service-connected 
disability compensation may be awarded for an alcohol or drug 
abuse disability secondary to a service-connected disability 
or use of an alcohol or drug abuse disability as evidence of 
the increased severity of a service-connected disability.  
Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In 
this regard, the Federal Circuit cautioned that compensation 
would only result where there was clear medical evidence 
establishing that the alcohol or drug abuse disability was 
caused by a Veteran's primary service-connected disability.  
Id.  It also determined that the statute precludes 
compensation in two situations: 1) for primary alcohol abuse 
disabilities, i.e. alcohol abuse disability arising during 
service from voluntary and willful drinking to excess; and 2) 
for secondary disabilities (such as cirrhosis of the liver) 
that result from primary alcohol abuse. Id.

As to secondary service connection for alcoholism, here, the 
Veteran has no service-connected disability to which his 
alcohol dependence disorder may be secondary.  See 38 C.F.R. 
§ 3.310(a), (b); Allen, 237 F.3d at 1381; Wallin, 11 Vet. 
App. at 512.  The Veteran's underlying claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD, has already been denied in this decision as alluded to 
above.  Moreover, there is competent medical evidence 
indicating that his alcohol dependence disorder is not 
secondary to any psychiatric disability.  Velez, 11 Vet. App. 
at 158.  The November 2008 VA psychological examiner 
concluded it was "less likely" as not that the Veteran's 
alcoholism was caused by a psychiatric disorder related to 
his military service.  The examiner noted that the Veteran's 
STRs report he drank alcohol due to loneliness and boredom.  
The STRs are silent as to any discussion of his alcoholism in 
the context of the Beirut bombing.  There is no contrary 
opinion of record.  Therefore, compensation may not be paid 
for his alcohol dependence.  38 U.S.C.A. § 1131.  See also 38 
C.F.R. §§ 3.1(n), 3.301.  

In addition, without evidence showing that he has medical 
training or expertise, the Veteran is not competent to offer 
a medical opinion as to the existence of a secondary 
relationship in this case.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau , 492 F.3d at 1377.  That is, the Veteran is indeed 
competent to report the date of onset of his alcoholism to 
the time of his in-service stressor.  However, he is not 
competent to state that his current alcohol dependence in 
sustained remission, a condition requiring a medical 
diagnosis by a medical professional, is actually secondary to 
PTSD.  

Accordingly, the preponderance of the evidence is against the 
Veteran's claim for service connection for alcoholism claimed 
as secondary to PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Governing Law and Regulations with Analysis for Vocational 
Rehabilitation

The purpose of vocational training under Chapter 31 is to 
enable Veterans with service-connected disabilities to 
achieve maximum independence in daily living and, to the 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. 
§§ 21.1(a), 21.70 (2008).  The applicable law and VA 
regulations provide that a person shall be entitled to 
rehabilitation benefits under Chapter 31 if such person is a 
Veteran who has a service-connected disability rated at 20 
percent or more that was incurred or aggravated in service on 
or after September 16, 1940, and is determined by VA to be in 
need of rehabilitation because of an "employment handicap."  
38 U.S.C.A. § 3102(1); 38 C.F.R. § 21.40 (2008).  In 
addition, the Veteran may instead have a service-connected 
disability which is compensable at 10 percent which was 
incurred in or aggravated in service on or after September 
16, 1940, and is determined by the Secretary to be in need of 
rehabilitation because of a serious employment handicap. 38 
U.S.C.A. § 3102(2); 38 C.F.R. § 21.40 (2008).  

In the present case, the Veteran does not meet the 
requirement of having a service-connected disability that is 
ratable at 10 or 20 percent.  In fact, the Veteran does not 
have any service-connected disabilities.  Thus, he is not 
entitled to vocational rehabilitation training under Chapter 
31.  As the law and not the evidence of record is dispositive 
for this issue, the claim must be denied because of the lack 
of legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied. 

Service connection for alcoholism secondary to PTSD is 
denied. 

Entitlement to vocational rehabilitation benefits under 38 
U.S.C.A. Chapter 31 is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


